


109 HCON 466 IH: Observing the one year anniversary of the

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 466
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Watt (for
			 himself, Mr. Bishop of Georgia,
			 Mr. Butterfield,
			 Ms. Corrine Brown of Florida,
			 Ms. Carson,
			 Mrs. Christensen,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Clyburn, Mr. Conyers,
			 Mr. Cummings,
			 Mr. Davis of Alabama,
			 Mr. Davis of Illinois,
			 Mr. Fattah,
			 Mr. Ford, Mr. Al Green of Texas,
			 Mr. Hastings of Florida,
			 Mr. Jackson of Illinois,
			 Ms. Jackson-Lee of Texas,
			 Mr. Jefferson,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mrs. Jones of Ohio,
			 Ms. Kilpatrick of Michigan,
			 Ms. Lee, Mr. Lewis of Georgia,
			 Ms. McKinney,
			 Mr. Meek of Florida,
			 Mr. Meeks of New York,
			 Ms. Millender-McDonald,
			 Ms. Moore of Wisconsin,
			 Ms. Norton,
			 Mr. Owens,
			 Mr. Payne,
			 Mr. Rangel,
			 Mr. Rush, Mr. Scott of Georgia,
			 Mr. Scott of Virginia,
			 Mr. Thompson of Mississippi,
			 Mr. Towns,
			 Ms. Waters,
			 Ms. Watson, and
			 Mr. Wynn) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		CONCURRENT RESOLUTION
		Observing the one year anniversary of the
		  date on which the Gulf Coast region was struck by Hurricane Katrina,
		  acknowledging the significant deficiencies that still exist in the ability of
		  cities in the Gulf Coast region to provide necessary social services and
		  subsistence to their residents or to attract the return of many displaced
		  residents, and reaffirming the commitment of Congress to assist in rebuilding
		  the Gulf Coast region, improving the quality of life for all its residents, and
		  ending poverty in America.
	
	
		Whereas on August 29, 2005, Hurricane Katrina made
			 landfall on the Gulf Coast as a Category three hurricane, causing death,
			 injury, displacement, destruction, and economic devastation in communities and
			 towns of Alabama, Mississippi, and Louisiana;
		Whereas, the Hurricane and subsequent flooding of 80
			 percent of New Orleans destroyed 275,000 homes, 18,750 businesses, and 875
			 schools and was the proximate cause of 1,577 deaths in the Gulf Coast, with
			 damage estimates in the hundreds of billions of dollars;
		Whereas, Louisiana and Mississippi suffered the greatest
			 displacement of populations with Louisiana having an estimated 344,781 people
			 displaced;
		Whereas, the percentage of homes with electric service in
			 New Orleans was only 50 percent six months after Hurricane Katrina and only 60
			 percent nearly one year after the Hurricane;
		Whereas, over 96,000 people were without emergency
			 transportation in New Orleans, and the number of operational public buses was
			 only 17 percent of the number of buses before the Hurricane almost one year
			 after the Hurricane;
		Whereas, 5,192 children were reported to the National
			 Center for Missing and Exploited Children as missing or displaced as a result
			 of Hurricanes Katrina and Rita, and it took 6½ months for
			 all of these children to be reunited with their families;
		Whereas, 1,100 schools were closed immediately following
			 Hurricane Katrina;
		Whereas, more than 400,000 children under age 5 lived in
			 counties or parishes that were declared major disaster areas as a result of the
			 Hurricane;
		Whereas, the number of licensed child care facilities in
			 areas affected by Hurricane Katrina declined by 54 (4 percent) in Mississippi
			 and 356 (25 percent) in Louisiana after the hurricanes;
		Whereas, only 46 percent of public libraries have reopened
			 in New Orleans since Hurricane Katrina;
		Whereas, six months after the Hurricane struck land, 15
			 percent of the public schools reopened, but in July 2006, only 18 percent had
			 reopened, an increase of only 3 percent in about one year;
		Whereas, as of July 2006, less than 2 percent of total
			 Federal spending on post-Hurricane relief was given to meet educational needs
			 in New Orleans;
		Whereas, as of July 2006, only 15 percent of the hospitals
			 in New Orleans were reopened, an increase of only 5 percent between February
			 2006 and July 2006;
		Whereas, 1.2 million residents of New Orleans are without
			 health insurance since the Hurricane;
		Whereas, prior to the storm, Louisiana, Mississippi, and
			 Alabama had among the highest racial and ethnic health disparities, health
			 provider shortages, and percentages of persons without health insurance in the
			 United States;
		Whereas, following Hurricane Katrina, the provider
			 shortage that plagued the region worsened, with an estimated 6,000 physicians
			 alone leaving the region and one in three displaced physicians from New Orleans
			 parishes were primary care physicians;
		Whereas, as of July 2006, only about 3.3 percent of total
			 Federal spending on post-Hurricane relief went to meet health, social services,
			 and job training needs in New Orleans;
		Whereas, as of January 2006, thirty million cubic yards of
			 debris remained uncollected in New Orleans;
		Whereas, the slow disaster mitigation by the Federal
			 Government has resulted in environmental concerns, fears of runaway spending
			 abuses and despair;
		Whereas, the lack of control over the procurement process
			 has caused debris removal costs to quadruple from $8 per cubic yard to $32 per
			 cubic yard;
		Whereas, in addition to toxic sediment sludge from the
			 bottom of lakes, rivers, and the Gulf of Mexico Hurricane Katrina deposited in
			 communities, the Hurricane also struck 466 facilities handling large quantities
			 of dangerous chemicals, and 31 hazardous waste sites along the Gulf
			 Coast;
		Whereas, the United States Coast Guard reported that more
			 than 7 million gallons of oil and between 1 and 2 million gallons of gasoline
			 from plants and depots in southeast Louisiana were spilled as a result of the
			 hurricane;
		Whereas, Hurricane Katrina struck 16 Superfund toxic waste
			 sites, three of which were flooded in the City of New Orleans;
		Whereas, theses toxic waste sites contained contaminants
			 that included heavy metals often associated with developmental problems and
			 increased risk of cancer, and polycyclic aeromatic hydrocarbons which are known
			 carcinogens;
		Whereas, the Environmental Protection Agency drastically
			 raised the requirements for demonstrating the presence of toxins after
			 Hurricane Katrina in an attempt to reduce its workload;
		Whereas, residents returning to the region have been
			 reporting widespread cases of respiratory problems, asthmas and skin
			 rashes;
		Whereas, the Federal response to the housing and economic
			 crisis in New Orleans limited the use of $6.2 billion in grants to
			 reconstruction of 20,000 homes destroyed outside federally insured flood zones
			 and failed to include provisions to rebuild an additional 185,000 destroyed
			 homes;
		Whereas, 10,477 United States Government trailers slated
			 for Katrina survivors sat empty in Hope, Arkansas nearly one year after the
			 storm hit;
		Whereas, prior to Hurricane Katrina, 7,379 public housing
			 units existed in New Orleans and only 1,099 units were available in July
			 2006;
		Whereas, one in every five Louisiana prime-rate mortgages
			 is 30 days or more past due;
		Whereas, close to one year after the Hurricane hit land,
			 in Louisiana, the Federal Emergency Management Agency had provided trailers for
			 only approximately 37 percent of the estimated 90,000 displaced families in
			 need of housing;
		Whereas, poor procurement practices have resulted in
			 bottlenecks and in-State battles over sites and trailer costs that have
			 increased from $19,000 to $75,000 each;
		Whereas, the number of households receiving rental
			 assistance has increased by 5 percent from February 2005 to July 2006;
		Whereas, some areas in the Gulf Coast continue to suffer a
			 shortage of rental housing available for storm victims;
		Whereas, a study by Total Community Action, Inc., a public
			 advocacy group in New Orleans, revealed that in New Orleans, where African
			 Americans comprise 67 percent of the population, 27 percent of the residents
			 live below poverty level;
		Whereas, out of 100 children born in poverty in Orleans
			 Parish, 60 of them will remain in poverty;
		Whereas, the State and local governments of Louisiana have
			 indicated that they will face more than $8 billion in lost taxes and fees over
			 the next four years;
		Whereas, unemployment in New Orleans increased by 49
			 percent between the period six months after Hurricane Katrina and July
			 2006;
		Whereas, one in six adults remains unemployed in the New
			 Orleans region;
		Whereas, according to the Bureau of Labor Statistics,
			 individuals who do not live in their pre-Katrina residences suffer unemployment
			 rates at least three times higher than those living in their previous homes;
			 and
		Whereas, one year after Hurricane Katrina, the status of
			 the infrastructure, environmental safety, levees, healthcare, education,
			 housing, and economic viability have not been restored to a level that reflects
			 adequate Federal relief and mitigation efforts in the Gulf Coast: Now,
			 therefore, be it
		
	
		That Congress—
			(1)expresses its
			 support for the people still affected by Hurricane Katrina one year after its
			 destructive landfall on the United States Gulf Coast;
			(2)acknowledges that
			 significant deficiencies still exist in the ability of cities in the Gulf Coast
			 region to provide necessary social services and subsistence to their residents
			 or to attract the return of many displaced residents; and
			(3)reaffirms its commitment to assist in
			 rebuilding the Gulf Coast region, improving the quality of life for all its
			 residents, and ending poverty in America.
			
